Case:20-12377-EEB Doc#:565 Filed:09/29/20                 Entered:09/29/20 15:06:06 Page1 of 8




                    UNITED STATES BANKRUPTCY COURT FOR THE
                             DISTRICT OF COLORADO

 IN RE:                                        )
                                               )    Case No. 20-12377 EEB
 SKLAR EXPLORATION COMPANY,                    )
 LLC                                           )
 EIN: XX-XXXXXXX                               )    Chapter 11
                                               )
          Debtor.                              )
                                               )
                                               )    Case No. 20-12380 EEB
 SKLARCO, LLC                                  )
 EIN: XX-XXXXXXX                               )
                                               )    Chapter 11
          Debtor.                              )
                                               )

   FANT ENERGY’S OBJECTION TO MOTION FOR CLARIFICATION OF ORDERS
    AND TO AUTHORIZE IMMEDIATE OFFSET OF JOINT INTEREST BILLING
                            OBLIGATIONS


          Fant Energy Limited (“Fant Energy”), by and through its undersigned attorneys, hereby
 submits its objection to Motion for Clarification of Orders and to Authorize Immediate Offset of
 Joint Interest Billing Obligations [Docket No. 551] (the “Clarification Motion”) filed on behalf
 of Sklar Exploration Company, LLC (“Sklar Exploration”) and Sklarco, LLC (“Sklarco”
 collectively, the (“Debtors”).


                                  PRELIMINARY STATEMENT


          Fant Energy, as a working interest owner, asserts a prepetition claim against Sklar
 Exploration in the amount of $333,380.46, representing unpaid distributions owed pursuant to
 various operating agreements and participating agreements (collectively, the “Oil & Gas
 Agreements”), under which Sklar Exploration serves as operator.        Recently, Sklar Exploration
 made demand upon Fant Energy for payment of all prepetition obligations. Sklar Exploration
 seeks authority, inter alia, to offset unpaid prepetition obligations against post-petition revenue.
 Fant Energy objects to the Motion for Clarification to the extent it seeks to impair rights of setoff
Case:20-12377-EEB Doc#:565 Filed:09/29/20                 Entered:09/29/20 15:06:06 Page2 of 8




 without offering adequate protection of any kind.


                                              BACKGROUND


        1.       Fant Energy is a party to various operating agreements and participation

 agreements (collectively, the “Oil & Gas Agreements”), pursuant to which Sklar Exploration

 serves as the operator of oil and gas properties in which Sklarco and Fant, among others, are

 working interest holders. The working interest holders are obligated to fund their proportionate

 share of drilling and operating expenses of specific wells in which they are invested through cash

 call advances and payment of their proportionate share of joint interest billings.

        2.       Fant Energy, like many other working interest holders, had funded cash call

 advances to Sklar Exploration in accordance with the Oil & Gas Agreements. Each such

 advance was to be used solely for expenses related to a particular well.

        3.         In the context of filings made by the Debtors and evidence adduced in the

 context of the cash collateral proceedings, a number of disclosures were made with respect to

 improprieties associated with funds received from working interest holders. In particular:

             •   Over $7 million in cash call advances were collected and a substantial portion of
                 these funds were not used for their intended purposes. It appears that these cash
                 call advances were used to fund operations, instead of for the particular wells.
             •   Funds from cash call advances have apparently been applied to extravagant
                 personal expenses, such as over $500,000.00 for private jet travel. Additional
                 funds were purportedly diverted from Sklarco to family trusts.
             •   Cash call advances were comingled with other monies received by Debtors.
             •   Pre-bankruptcy revenues totaling approximately $4,499,300 which would have
                 been earmarked for working interest holders were diverted for other purposes.
             •   Sklarco failed to pay almost $325,000 in unpaid joint interest billings for which it
                 was obligated.
Case:20-12377-EEB Doc#:565 Filed:09/29/20                  Entered:09/29/20 15:06:06 Page3 of 8




        4.       Since the filing of the Debtors’ bankruptcy proceedings, Fant Energy has been

 receiving statutory lien notices from subcontractors, further evidence that working interest holder

 funds were improperly diverted.

        5.        Under Section 553(a) of the Bankruptcy Code, rights of setoff are preserved with

 respect to mutual debts arising prior to commencement of the case.

          The right of setoff (also called “offset”) allows entities that owe each other
          money to apply their mutual debts against each other, thereby avoiding ‘the
          absurdity of making A pay B when B owes A.’ Although no federal right of
          setoff is created by the Bankruptcy Code, 11 U.S.C. § 553(a) provides that,
          with certain exceptions, whatever right of setoff otherwise exists is preserved
          in bankruptcy.

 Citizens Bank v. Strumpf, 516 U.S. 16, 18-20 (1995), quoting Studley v. Boylston Nat’l Bank, 229

 U.S. 523, 528 (1913). Generally, a right to setoff is not affected by bankruptcy. Davidovich v.

 Welton (In re Davidovich), 901 F.2d 1533, 1539 (10th Cir. 1990).

        6.       Fant Energy is entitled to a right of setoff to the extent its claim and the obligation

 for unpaid JIBs arose prior to the filing of the bankruptcy petition. In addition, these prepetition

 claims are mutual. See United States v. Myers (In re Myers), 362 F.3d 667, 672 (10th Cir. 2004).

        7.       Fant Energy’s claim is secured to the extent of its right of setoff. Section 506 of

 the Bankruptcy Code provides in relevant part:

             (a) An allowed claim of a creditor ... that is subject to setoff under section
             553 of this title, is a secured claim to the extent ... of the amount subject to
             setoff, . . .and is an unsecured claim to the extent that the . . . amount so
             subject to setoff is less than the amount of such allowed claim.

        8.       Sklar seeks authority to withhold post-petition payments owed to Fant Energy.

 See Clarification Motion, ¶ 17(b). This attempt to setoff a prepetition obligation against a post-

 petition debt runs afoul of the Bankruptcy Code. As indicated above, Fant Energy is a secured

 creditor to the extent of its right of setoff. Any impairment of its secured claim requires adequate
Case:20-12377-EEB Doc#:565 Filed:09/29/20                  Entered:09/29/20 15:06:06 Page4 of 8




 protection, which Sklar Exploration cannot provide. See In re Corporate Resource Services,

 Inc., 564 B.R. 196, 203, fn. 7 (S.D. N.Y. 2017) (“A creditor with a right to setoff is entitled to

 adequate protection before it turns over funds it holds that are subject to setoff.”); In re IML

 Freight, Inc., 65 B.R. 788, 791 (Bankr. Utah 1986) (trustee has right to use property that is

 subject to a right of setoff provided adequate protection is given).

        9.      The Oil & Gas Agreements represent executory contracts that can be assumed or

 rejected by Sklar Exploration during the course of its chapter 11 proceeding. In order to assume

 the Oil & Gas Agreements, it will be necessary for Sklar Exploration to cure all defaults or

 provide adequate assurance that defaults will be cured, as required by Section 365(b) of the

 Bankruptcy Code. At such time as the Oil & Gas Agreements are assumed, the respective

 obligations of the parties can be reconciled. Until then, it is inappropriate for Sklar Exploration

 to unilaterally exercise self-help remedies while it is in default.

        10.     The Clarification Motion represents at attempt by Sklar Exploration to profit from

 its own misconduct. Having diverted funds held in trust for working interest owners, it now

 seeks to deprive them of their legitimate rights of setoff. To the extent Sklar Exploration finds

 itself short of working capital, it should look to the insiders who benefitted from the diversion of

 millions of dollars paid by the working interest owners that were to be directed to specific well

 operations.

        WHEREFORE, Fant Energy respectfully requests that the Court enter its order denying
 the Clarification Motion and grant such other relief as is appropriate.
Case:20-12377-EEB Doc#:565 Filed:09/29/20     Entered:09/29/20 15:06:06 Page5 of 8




 DATED: September 29, 2020                  Respectfully submitted,


                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                            /s/ Brent R. Cohen
                                            Brent R. Cohen, No. 11297
                                            1200 Seventeenth Street, Suite 3000
                                            Denver, CO 80202
                                            Tel: (303) 623-9000
                                            Email: bcohen@lrrc.com
Case:20-12377-EEB Doc#:565 Filed:09/29/20             Entered:09/29/20 15:06:06 Page6 of 8




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on September 29, 2020, a true and correct copy of
 the foregoing FANT ENTERGY’S OBJECTION TO MOTION FOR CLARIFICATION OF
 ORDERS AND TO AUTHORIZE IMMEDIATE OFFSET OF JOINT INTEREST BILLING
 OBLIGATIONS was electronically filed and served via CM/ECF pursuant to L.B.R. 9036-1 and
 2082-1(a) and (b) and was served upon the following listed below by depositing same in the
 United States mail, first-class postage prepaid, addressed to the following:

 James B. Bailey                                    Christopher D. Johnson
 jbailey@bradley.com                                Munsch Hardt Kopf & Harr PC
                                                    cjohnson@munsch.com
 Joseph Eric Bain
 jbain@joneswalker.com                              Lee M. Kutner
                                                    lmk@kutnerlaw.com
 Grant Matthew Beiner
 Munsch Hardt Kopf & Harr, PC                       Stephen K. Lecholop, II
 gbeiner@munsch.com                                 Rosenthal Pauerstein Sandoloski Agather LLP
                                                    slecholop@rpsalaw.com
 Jordan B. Bird
 Cook, Yancey, King & Galloway                      Eric Lockridge
 jordan.bird@cookyancey.com                         eric.lockridge@keanmiller.com

 Duane Brescia                                      Armistead Mason Long
 Clark Hill Strasburger                             Gordon, Arata, Montgomery, Barnett,
 dbrescia@clarkhill.com                             McCollam, Duplantis & Eagan, LLC
                                                    along@gamb.law
 Jeffrey S. Brinen
 jsb@kutnerlaw.com                                  Ryan Lorenz
                                                    RLorenz@ClarkHill.com
John Cornwell
Munsch Hardt Kopf & Harr PC                         Christopher Meredith
jcornwell@munsch.com                                Copeland, Cook, Taylor & Bush P.A.
                                                    cmeredith@cctb.com
Shay L. Denning
sdenning@mbssllp.com                                David M. Miller
                                                    Spencer Fane LLP
 Benjamin Y. Ford                                   dmiller@spencerfane.com
 RSA Tower, 27th Floor
 11 North Water Street                              Timothy C. Mohan
 Mobile, AL 36602                                   tmohan@foley.com

 Craig M. Geno                                      Paul Moss
 Law Offices of Craig M. Geno, PLLC                 Byron G. Rogers Federal Building
 cmgeno@cmgenolaw.com                               Paul.Moss@usdoj.gov

 Michael J. Guyerson                                Kevin S. Neiman
 mike@kjblawoffice.com                              kevin@ksnpc.com
Case:20-12377-EEB Doc#:565 Filed:09/29/20               Entered:09/29/20 15:06:06 Page7 of 8



 Jennifer Norris Soto
 Ayres, Shelton, Williams, Benson & Paine, LLC        Ryan Seidemann
 jennifersoto@arklatexlaw.com                         Louisiana Department of Justice
                                                      seidemannr@ag.louisiana.gov
 Matthew J. Ochs
 mjochs@hollandhart.com                               Thomas H Shipps
                                                      Maynes, Bradford, Shipps & Sheftel, LLP
 Matthew Okin                                         tshipps@mbssllp.com
 Okin Adams LLP
 mokin@okinadams.com                                  Barnet B Skelton, Jr
                                                      barnetbjr@msn.com
 John Thomas Oldham
 joldham@okinadams.com                                Jim F Spencer, Jr
                                                      Watkins & Eager PLLC
 Robert L Paddock                                     jspencer@watkinseager.com
 Buck Keenan
 rpaddock@buckkeenan.com                              Bryce Suzuki
                                                      bryce.suzuki@bclplaw.com
 Robert Padjen
 Robert.padjen@coag.gov                               Timothy M. Swanson
                                                      tim.swanson@moyewhite.com
 Jeremy L Retherford
 Balch & Bingham                                      David R Taggart
 jretherford@balch.com                                Bradley Murchison Kelly & Shea
                                                      dtaggart@bradleyfirm.com
 Brian Rich
 Berger Singerman LLP                                 Glenn Taylor
 brich@bergersingerman.com                            Copeland, Cook, Taylor & Bush P.A.
                                                      gtaylor@cctb.com
 Keri L. Riley
 klr@kutnerlaw.com                                    Madison M. Tucker
                                                      Jones Walker LLP
 Timothy Michael Riley                                mtucker@joneswalker.com
 Hopping Green & Sams
 timothyr@hgslaw.com                                  Amy Vazquez
                                                      Jones Walker LLP
 Katherine A Ross                                     avazquez@joneswalker.com
 katherine.ross@usdoj.gov
                                                      Deanna L. Westfall
 Michael D Rubenstein                                 Office of the Colorado Attorney General
 Liskow and Lewis                                     deanna.westfall@coag.gov
 mdrubenstein@liskow.com

 Craig K. Schuenemann
 craig.schuenemann@bryancave.com

                                                 s/Christina Marquez
                                                 LEWIS ROCA ROTHGERBER CHRISTIE LLP
Case:20-12377-EEB Doc#:565 Filed:09/29/20   Entered:09/29/20 15:06:06 Page8 of 8
